Exhibit 10

On January 24, 2013, the Compensation Committee of the Board of Directors of
Leucadia National Corporation (“Leucadia”) approved the following bonuses for
the following executive officers:

 

Name and Officer Title

  

Bonus Awarded for 2013

  

Richard B. Handler*

  

Chief Executive Officer, Leucadia

   $911,500 from Leucadia

Chief Executive Officer, Jefferies Group LLC (“Jefferies”)

   $911, 500 from Jefferies    $1,823,000 Total

Brian P. Friedman*

  

President, Leucadia

   $911,500 from Leucadia

Chairman of the Executive Committee, Jefferies

   $911,500 from Jefferies    $1,823,000 Total   

Thomas E. Mara

   $4,500,000

Executive Vice President

     

Joseph A. Orlando

   $1,600,000

Vice President and Chief Financial Officer

     

Justin R. Wheeler

   $1,600,000

Vice President and Chief Operating Officer

  

 

* Pursuant to an agreement between Leucadia and Jefferies, since the merger, the
compensation costs for Messrs. Handler and Friedman have been shared equally
between Leucadia and Jefferies.